Title: To George Washington from Robert Gamble, 13 April 1791
From: Gamble, Robert
To: Washington, George

 

Sir.
Richmond [Va.] April 13. 1791

I cannot suppress the impulse I feel at this oportunity to acquaint you, that I have honored one of my Children (now Six years old) with the name of Washington. Notwithstanding so many distinguished Characters have done themselves & family that honor; I flatter myself none were influenced with more respect for your person & character.
Having intruded thus far, I trust the goodness of your heart will over-look any impropriety there may appear in the communication—You will ascribe it to the irresistible influence of affection, at this happy moment of seeing a person so beloved; and not to any improper motive Permit me to add my sincerest wishes for your happiness. And am With due respect Your mo. Obt and mo. Hum. Svt

Ro. Gamble

